Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 1 of 9 PageID# 139

                                                                                      woScovjS
                IN THE UNITED STATES DISTRICT COURT FOR TH

                           EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division


 UNITED STATES OF AMERICA


                V.                                     Criminal No. l:19-cr-304
                                                      (Hon. Leonie M. Brinkema)
 HENRY KYLE FRESE,

                Defendant.


                                 STATEMENT OF FACTS


        The United States and the defendant, HENRY KYLE FRESE (hereinafter,"the

 defendant"), agree that at trial, the United States would have proven the following facts

 beyond a reasonable doubt with admissible and credible evidence:

        1.      From in or about April 2018 to in or about September 2019, in the Eastern

 District of Virginia and elsewhere, the defendant, lawfully having possession of, access

 to, and control over information relating to the national defense, willfully transmitted

 SECRET and TOP SECRET information to persons not entitled to receive it, with reason

 to believe such information could be used to the injury of the United States and to the

 advantage of any foreign nation.

        2.      From in or about February 2018 until in or about October 2019, the

 defendant was employed as a counterterrorism ("CT") analyst at the Defense Intelligence

 Agency("DIA")in the Eastern District of Virginia. Prior to that employment, the

 defendant worked as a contractor at DIA from in or about January 2017 until in or about

 February 2018. In both positions, the defendant held a Top Secret/ZSensitive

 Compartmented Information ("TS//SCI") U.S. government security clearance.
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 2 of 9 PageID# 140




        3.     Pursuant to Executive Order 12958 signed on April 17,1995, as amended

 by Executive Order 13292 on March 25,2003,and Executive Order 13526 on December

 29,2009, national security information classified as"TOP SECRET" was information

 owned by, produced by, produced for, and under the control ofthe United States

 government,the unauthorized disclosure of which reasonably could be expected to cause

 exceptionally grave damage to the national security ofthe United States. National

 security information classified as"SECRET" was information owned by, produced by,

 produced for, and under the control ofthe United States government,the unauthorized

 disclosure of which reasonably could be expected to cause serious damage to the national

 security ofthe United States.

         4.    Information classified at any level could only be lawfully accessed by

 persons determined by an appropriate United States government official to be eligible for

 access to classified information, who received a security clearance, who had signed an

 approved non-disclosure agreement, and who had a "need to know"the classified

 information. Classified information could only be stored in an approved facility or

 container, or on an approved computer network.

         5.     Classified national security information could be further protected through

 SCI compartments in order to protect particularly sensitive intelligence sources and

 methods. Authorized access to SCI required an appropriate security clearance, non

 disclosure agreement, need to know,and additional SCI permissions. Storage of SCI

 was only authorized within an approved Sensitive Compartmented Information Facility

 ("SCIF").
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 3 of 9 PageID# 141




         6.     The defendant received training regarding classified information,

 including the definitions of classified information, the levels of classification, and SCI, as

 well as the proper handling, marking,transportation, and storage ofclassified materials.

 The defendant received training on his duty to protect classified materials from

 unauthorized disclosure. In particular, the defendant knew that unauthorized disclosure

 ofTOP SECRET information reasonably could be expected to cause exceptionally grave

 damage to the national security ofthe United States. The defendant further knew that

 unauthorized disclosure of SECRET information reasonably could be expected to cause

 serious damage to the national security ofthe United States. The defendant also knew

 that classified information within an SCI compartment required even greater protection

 than other information classified at the same level. The defendant likewise knew that

 violation ofthe rules governing the handling of classified information could result in

 criminal prosecution.

          7.    Because the defendant held a security clearance and was assigned as a

 contractor and, later, an employee at the DIA,the United States government entrusted the

 defendant with access to sensitive government materials, including information relating

 to the national defense that was closely held by the government and the disclosure of

 which would potentially be damaging to the United States or useful to an enemy ofthe

 United States ("National Defense Information" or "NDI"),including classified

 documents and materials.


          8.    U.S. government agencies have confirmed that in the spring and summer

 of2018, News Outlet 1 published eight articles, all authored by the same journalist

 ("Journalist 1")that contained classified NDI that related to the capabilities of certain
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 4 of 9 PageID# 142




 foreign countries' weapons systems. These articles contained classified intelligence

 from five intelligence reports (the "Compromised Intelligence Reports") made available

 to appropriately cleared recipients in the first half of2018. The topic of all ofthese

 initial five Compromised Intelligence Reports-foreign countries' weapons systems-

 was outside the scope ofthe defendant'sjob duties as an analyst covering CT topics.

 The media articles, and the intelligence reporting from which they were derived, both

 contained information that is classified up to the TS//SCI level, indicating that its

 unauthorized disclosure could reasonably be expected to result in exceptionally grave

 damage to the national security. The intelligence reporting was marked as such.

         9.     U.S. government information technology system audit logs showed that

 only 26 individuals, including the defendant, accessed all five Compromised Intelligence

 Reports.

          10.   From in or about January 2018 to in or about November 2018,the

 defendant and Journalist 1 lived together at the same residential address.

          11.   Throughout 2018 and 2019,the defendant and Journalist 1 "followed"

 each other on Twitter, meaning they could see each other's Tweets. On at least two

 occasions, the defendant re-Tweeted Journalist I's Tweets announcing the publications of

 articles containing NDI classified at the TOP SECRET level.

          12.   In or about April of2018, Journalist 1 introduced the defendant to a

 second journalist(Journalist 2). Subsequently, the defendant began texting and speaking

 with Journalist 2 by telephone.

          13.   Between mid-2018 and late September 2019,the defendant orally

 transmitted NDI classified at the TOP SECRET level to Journalist 1 on 12 separate
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 5 of 9 PageID# 143




 occasions. During the same timeframe,the defendant orally transmitted NDI classified

 at the SECRET level to Journalist 1 on at least four occasions. The defendant knew the

 information was classified at the SECRET and TOP SECRET levels because the

 intelligence products from which he had learned the classified information had visible

 classification markings as to the classification level ofthe information, and the

 intelligence products accessed by the defendant were stored on secure, classified

 government information systems.

          14.   In relation to one ofthe twelve times the defendant orally transmitted TOP

 SECRET NDI to Journalist 1, in or about mid-April to early May 2018,the defendant

 accessed an intelligence report unrelated to hisjob duties on multiple occasions, which

 contained NDI classified at the TOP SECRET//SCI level ("Intelligence Report 1").

          15.    A week after the defendant accessed Intelligence Report 1 for the second

 time,the defendant received an April 27, 2018 Twitter Direct Message("DM")from

 Journalist 1. Journalist 1 asked whether the defendant would be willing to speak with

 Journalist 2. The defendant stated that he was "down" to help Journalist 2 if it helped

 Journalist 1 "progress." During the same April 27,2018 Twitter exchange. Journalist 1

 indicated that a certain United States military official told Journalist 2 that the official

 was not aware ofthe subject matter discussed in Intelligence Report 1. The defendant

 characterized the official's denial as "weird" and commented on the source of

 information contained within Intelligence Report 1.

          16.    Several days after the April 27,2018 Twitter exchange,the defendant

 searched on a classified United States government computer system for terms related to

 the topics contained in Intelligence Report 1. A few hours after searching for terms
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 6 of 9 PageID# 144




 related to the topic of Intelligence Report 1, the defendant spoke by telephone with

 Journalist 1 for seven minutes while located in the Eastern District of Virginia. Several

 hours later, the defendant spoke by telephone with Journalist 2 for over half an hour

 while located in the Eastern District of Virginia. Immediately after the call with

 Journalist 2, Joumalist 1 called the defendant, who was still located in the Eastern District

 of Virginia. During at least one ofthe calls v^th Joumalist 1 and Joumalist 2, the

 defendant orally passed TOP SECRET NDI derived from Intelligence Report 1.

 Approximately half an hour after the defendant spoke with the two joumalists, Joumalist

 1 published an article ("Article 1") which contained TOP SECRET NDI,orally

 communicated by the defendant and derived from Intelligence Report 1 classified at the

 TOP SECRET//SCI level.


         17.    Joumalist 1 later Tweeted a link to Article 1. The defendant subsequently

 re-Tweeted Joumalist I's Tweet of Article 1.

         18.    On at least 30 separate occasions in 2018,the defendant conducted

 searches on classified government systems for information regarding the classified topics

 he discussed with Joumalists 1 and 2.


         19.    On multiple occasions in 2018 and 2019,the defendant conducted

 searches on classified government systems because of specific requests for information

 from Joumalists 1 and 2. Some ofthese topics were outside the scope ofthe defendant's

 responsibilities as a CT analyst.

         20.    Between mid-2018 and October 2019, on at least two separate occasions,

 the defendant confirmed the accuracy of NDI classified at the SECRET and TOP

 SECRET levels that someone else had previously provided to Joumalist 1.
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 7 of 9 PageID# 145




         21.     On September 24, 2019,the defendant sent a text message to Journalist 2

 asking her to call him. During a subsequent call that same day, the defendant orally

 transmitted NDI classified at the SECRET level to Journalist 2. The defendant knew the

 information was classified at the SECRET level because the intelligence products from

 which he had learned the classified information had visible classification markings as to

 the classification level ofthe information.

         22.     Between March 1,2018 and October 8,2019,the defendant participated in

 at least 630 phone calls and exchanged at least 57 text messages with Journalist 1.

         23.     Between May 1,2018 and September 24,2019,the defendant participated

 in at least 34 calls and exchanged at least 151 text messages with Journalist 2. The

 defendant's communications with Journalist 2 related to topics Journalist 2 was

 researching for purposes offuture news articles.

         24.     Neither Journalist 1 nor Journalist 2 was authorized to receive classified

 NDI,and at all times during his communications with Journalist 1 and 2, the defendant

 knew that he was not authorized to transmit classified NDI to either Journalist 1 or

 Journalist 2.


         25.     Between early 2018 and October 2019,the defendant communicated with

 an employee of an overseas CT consulting group ("Consultant 1") via social media. On

 at least two occasions, the defendant transmitted classified NDI related to CT topics to

 Consultant 1, using a social media site's direct messaging feature.

         26.     Consultant 1 was not authorized to receive classified NDI,and at all times

 during his communications with Consultant 1, the defendant knew that he was not

 authorized to transmit classified NDI to Consultant 1.
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 8 of 9 PageID# 146




          27.   Subject matter experts have reviewed the classified intelligence reporting,

 the contents of which the defendant transmitted to and/or verified for Journalists 1 and 2,

 and have concluded that it contains classified NDI.

          28.   This statement offacts includes those facts necessary to support the plea

 agreement between the defendant and the United States. It does not include each and

 every fact known to the defendant or to the United States, and it is not intended to be a

 full enumeration of all of the facts surrounding the defendant's case.

          29.   The actions of the defendant, as recounted above, were in all respects

 knowing and deliberate, and were not committed by mistake, accident, or for any other

 innocent reason.

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney




  Date:
                                              W. Neil Hammerstrom, Jr.
                                              Danya E. Atiyeh
                                              Assistant United States Attorneys




                                               Jennifer^nnedy Gellie
                                               Trial Attorney
                                               United States Department of Justice
Case 1:19-cr-00304-LMB Document 42 Filed 02/20/20 Page 9 of 9 PageID# 147




        After consulting with my attorneys and pursuant to the plea agreement entered into

 this day between the defendant, Henry Kyle Frese, and the United States, I hereby stipulate

 that the above Statement of Facts is true and accurate, and that had the matter proceeded to

 trial, the United States would have proved the same beyond a reasonable doubt.



                                               Henry Kyle Frese^
                                               Defendant



        I am the defendant, Henry Kyle Frese's, attorney. I have carefully reviewed the

 above Statement of Facts with him. To my knowledge, his decision to stipulate to these

 facts is an informed and voluntary one.



                                               Danny U. Onorato
                                               Counsel for the Defendant




                                               Str^ A. Sears
                                                rounsel for Defendant
